IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-43,428-07


EX PARTE SIE JOE LANN, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 97-07-00060-CR IN THE 81st DISTRICT COURT

FROM LA SALLE COUNTY



 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to life imprisonment. 
 In the present application, Applicant raises grounds for challenging his conviction.  This
application, however, presents a more serious question.  Applicant alleges that he was denied
effective assistance of counsel.  In support of allegations, Applicant submitted documents purporting
to be from the office of Chief Justice Lopez and trial judge Olin Strauss.  It is unclear from the face
of these documents if they are accurate and reliable or improperly presented to this Court by
Applicant.
 The writ of habeas corpus is not to be lightly or easily abused.  Sanders v. U.S., 373 U.S. 1 
(1963); Ex parte Carr, 511 S.W.2d 523 (Tex. Crim. App. 1977).   As we held in Ex parte Rodriguez,
334 S.W.2d 294, 294 (Tex. Crim. App. 1997), the trial court is the appropriate forum for findings
of fact.  The trial court may use any means set out in Tex. Code Crim. Proc. art. 11.07, § 3(d).  In
the appropriate case, the trial court may rely on its personal recollection.  Id.  
	If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent. If
Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an
attorney to represent Applicant at the hearing.  Tex. Code Crim. Proc. art. 26.04. 
	The trial court shall make findings of fact as to whether the documents submitted by
Applicant are accurate, correct, and authored by the people listed in the documents.  The trial court
shall also make any other findings of fact and conclusions of law that it deems relevant and
appropriate to the disposition of Applicant's claim for habeas corpus relief.
	This application will be held in abeyance until the trial court has resolved the fact issues.  The
issues shall be resolved within 90 days of this order.  If any continuances are granted, a copy of the
order granting the continuance shall be sent to this Court. A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter's notes from any hearing or
deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall
be returned to this Court within 120 days of the date of this order.  Any extensions of time shall be
obtained from this Court. 
Filed: August 20, 2008
Do not publish